

105 HR 8878 IH: No Funds to China’s Military Act 
U.S. House of Representatives
2020-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8878IN THE HOUSE OF REPRESENTATIVESDecember 4, 2020Mr. Norman introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo prohibit the use of funds to purchase goods or services from Communist Chinese military companies.1.Short titleThis Act may be cited as the No Funds to China’s Military Act .2.Prohibition on use of funds to purchase goods or services from Communist Chinese military companies(a)In generalNone of the funds authorized to be appropriated or otherwise made available for fiscal year 2020 and available for obligation as of the date of the enactment of this Act, or authorized to be appropriated or otherwise made available for fiscal year 2021 or any fiscal year thereafter, may be obligated or expended to purchase goods or services from a person on the list required by section 1237(b) of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 50 U.S.C. 1701 note).(b)Application to private entities and State and local governments(1)In generalThe prohibition under subsection (a) includes a prohibition on the obligation or expenditure of funds described in that subsection for the purchase of goods or services from persons described in that subsection by a private entity or a State or local government that received such funds through a grant or any other means.(2)Certification required to receive future funds(A)In generalOn and after the date of the enactment of this Act, the head of an executive agency shall ensure that funds described in subsection (a) are not provided to a private entity or a State or local government unless the entity or government certifies that the entity or government, as the case may be, is not purchasing goods or services from a person described in subsection (a).(B)ReviewThe head of an executive agency shall conduct a review of the use of funds described in subsection (a) that are provided to a private entity or a State or local government to ensure compliance with the requirements of subparagraph (A).(c)Executive agency definedIn this section, the term executive agency has the meaning given that term in section 133 of title 41, United States Code.3.Report(a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the head of each of the Federal departments and agencies described in subsection (b) shall submit to the appropriate congressional committees a report that contains a complete list of grant and other funding programs administered by the department or agency with respect to which the head of the department or agency determines are most vulnerable to exploitation by persons described in section 2(a).(b)Federal departments and agencies describedThe Federal departments and agencies described in this subsection are the following:(1)The Department of Energy.(2)The Department of the Interior.(3)The Department of Agriculture.(4)The Federal Communications Commission.(5)The Department of Transportation.(6)The Department of Defense.(7)The Department of Homeland Security.(8)The Department of Commerce.(c)FormThe report required by subsection (a) shall be submitted in unclassified form but may contain a classified annex.(d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Homeland Security and other relevant committees of jurisdiction of the House of Representatives; and(2)the Committee on Homeland Security and Governmental Affairs and other relevant committees of jurisdiction of the Senate.